Citation Nr: 1518790	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  11-22 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 






INTRODUCTION

The Veteran had active military service from August 1962 to July 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2014).  

REMAND

Regrettably, the Board finds that additional development is required before the Veteran's claim on appeal is decided.  The Veteran asserts that his sleep apnea was caused, or chronically worsened, by his service-connected diabetes mellitus.  

In May 2012, the Veteran was afforded a VA examination.  At that time, the examiner confirmed the diagnosis of sleep apnea and opined that the disorder was less likely as not proximately due to, or related to, a service-connected disability.  In this regard, the examiner noted that the current body of medical literature acknowledges a potential nexus between sleep apnea and the development of diabetes mellitus, but not in the reverse order.  The examiner also noted that it was less likely as not that the Veteran's sleep apnea was chronically increased in severity by diabetes mellitus due to lack of medical evidence of such a relationship in this case.  

The Board finds that the May 2012 VA opinion is incomplete.  In this regard, the examiner failed to provide a thorough and detailed rationale for the opinion that the Veteran's sleep apnea was not made worse, or aggravated, by his service-connected diabetes mellitus.  As the opinion is incomplete, it alone cannot serve as the basis of a denial of entitlement to service connection.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his diagnosed sleep apnea, to include an etiological opinion as to whether his sleep apnea was caused, or chronically worsened, by his service-connected diabetes mellitus.  

Additionally, attempts to identify and obtain current treatment records must be made before a decision is rendered in this case.  

Finally, the Board notes that further notice is needed to comply with the notice requirements for secondary service connection claims.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran and representative with notice with respect to secondary service connection claims.  38 C.F.R. §§ 3.310, 3.159 (2014); Allen v. Brown, 7 Vet. App. 439 (1995); 38 U.S.C.A. § 5103(a) (West 2014).

2.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.   Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard in order to allow him the opportunity to obtain and submit those records for VA review.  All such available relevant identified records should be associated with the Veteran's claims folder.

3.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of his sleep apnea.  The claims file must be made available to, and reviewed in its entirety by, the examiner.  Any indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea is etiologically related to his (the Veteran's) active service, to include his documented report of insomnia and irritability while in active service in November 1971.  

The examiner should also opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea was caused, or chronically worsened, by his service-connected diabetes mellitus.  

The rationale for all opinions expressed must be provided.  

4.  Confirm that the VA examination report and medical opinions comport with this remand.  If not, undertake any other development found to be warranted.

5.  Then, readjudicate the issue on appeal-entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2014).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning the issue(s) of this matter subject to this remand.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded prompt treatment.  The law requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

